Case: 16-12019     Date Filed: 03/01/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-12019
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:15-cv-22254-UU



VALIERIE MILLER,

                                                              Plaintiff-Appellant,

                                      versus

NCL (BAHAMAS), LTD.,
a foreign corporation
d.b.a. Norwegian Cruise Line,
and /or NCL America.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (March 1, 2017)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 16-12019     Date Filed: 03/01/2017   Page: 2 of 2




      After reviewing the parties’ briefs and the record, we affirm the district

court’s grant of summary judgment in favor of defendant-appellee NCL

(Bahamas), Ltd. on plaintiff-appellant Valierie Miller’s negligence action under

federal maritime law for the reasons outlined in the district court’s thorough and

well-reasoned discussion of the duty owed by the ship to Ms. Miller as well as the

open and obvious nature of the danger presented.

      AFFIRMED.




                                          2